Citation Nr: 0827137	
Decision Date: 08/12/08    Archive Date: 08/18/08

DOCKET NO.  06-28 082A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

S. M. Boehm, Law Clerk




INTRODUCTION

The veteran had active military service from June 1953 to 
July 1973, including a tour in the Republic of Vietnam.  The 
veteran died in November 1995.  The appellant is the 
veteran's surviving spouse (widow).  

This appeal to the Board of Veterans' Appeals (Board) is from 
an April 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Oakland, California.  


FINDINGS OF FACT

1.  In May 1996, the RO denied the appellant's claim for 
service connection for the cause of the veteran's death.  The 
RO sent her a letter in June 1996 notifying her of that 
decision and apprising her of her procedural and appellate 
rights, and she did not appeal.  The rating decision is 
final.

2.  However, additional evidence received since that May 1996 
decision is not duplicative or cumulative of evidence 
previously considered and relates to an unestablished fact 
necessary to substantiate this claim.

3.  According to the death certificate, the veteran died in 
November 1995 at the age of 60 years as a result of coronary 
occlusion due to coronary arteriosclerosis and general 
arteriosclerosis.  

4.  At the time of the veteran's death, service connection 
had not been established for any disability.  

5.  A disability of service origin did not affect a vital 
organ, did not cause or play any role in the veteran's death, 
and did not have a material influence in accelerating death.


CONCLUSIONS OF LAW

1.  The RO's May 1996 decision denying service connection for 
the cause of the veteran's death is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2007).

2.  New and material evidence has been submitted since that 
May 1996 decision to reopen this claim.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2007).

3.  A disability of service origin did not cause or 
contribute substantially or materially to cause the veteran's 
death. 38 U.S.C.A. §§ 1310, 5100, 5102, 5103, 5103A, 5106, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.312, 3.159, 
3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in his or her possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

To the extent possible, VCAA notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  If, however, for whatever reason it was not, or the 
notice provided was inadequate, this timing error can be 
effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim - such as 
in a statement of the case (SOC) or supplemental SOC (SSOC), 
such that the intended purpose of the notice is not 
frustrated and the veteran is given an opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

In addition, the VCAA notice requirements apply to all five 
elements of a service-connection claim:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
Further, this notice must include information that a 
downstream disability rating and an effective date for the 
award of benefits will be assigned if service connection 
is granted.  Id. at 486.  

VCAA notice errors, concerning any element of a claim, are 
presumed prejudicial unless VA rebuts this presumption by 
showing the error did not affect the essential fairness of 
the adjudication.  To overcome the burden of prejudicial 
error, VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  Also, obviously, if the Board is granting 
the requested benefit, this, too, would render any notice 
error nonprejudicial.

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the appellant in 
December 2005.  This letter informed her of the evidence 
required to substantiate her claim, and of her and VA's 
respective responsibilities in obtaining supporting evidence.  

A second July 2007 letter informed the appellant of the 
criteria for assigning effective dates-was service 
connection to be granted.  See also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).  

The Board realizes the VCAA notice letters did not inform the 
appellant of what constituted new and material evidence - 
including insofar as the specific reasons her cause of death 
claim was previously denied so she could respond by providing 
evidence to overcome these prior shortcomings.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  Since, however, the Board 
is reopening this claim on the basis of new and material 
evidence, she is not prejudiced by not receiving this 
additional notice because her claim is being reopened, 
regardless.

VA also fulfilled its duty to assist the veteran by obtaining 
all relevant evidence in support of the veteran's claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has obtained all 
relevant medical and other records he and his representative 
identified as pertinent to the claims.



II.  Whether There is New and Material Evidence to Reopen the 
Claim Concerning the Cause of the Veteran's Death

Although the RO determined in April 2006 that new and 
material evidence was presented to reopen the claim for 
service connection for the cause of the veteran's death, this 
decision is not binding on the Board.  The Board must first 
decide whether new and material evidence has been received to 
reopen the claim.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996); McGinnis v. Brown, 4 Vet. App. 239 (1993) (Board 
reopening is unlawful when new and material evidence has not 
been submitted).  Consequently, the Board will adjudicate the 
question of whether new and material evidence has been 
received, furnishing a complete explanation as to its reasons 
and bases for such a decision.

The RO initially considered - and denied, this claim in May 
1996.  As cause for denying this claim, the RO pointed out 
there was (at least at that time) no evidence linking the 
veteran's death to his military service.  The RO sent the 
appellant a letter in June 1996 notifying her of that 
decision and apprising her of her procedural and appellate 
rights, and she did not appeal.  The May 1996 rating decision 
is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

If, however, new and material evidence is presented or 
secured with respect to a claim that has been denied, and not 
appealed, VA must reopen the claim and review its former 
disposition.  38 U.S.C.A. § 5108.

For petitions to reopen filed on or after August 29, 2001, 
new evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence already of record at the time of the last prior 
final denial of the claim sought to be opened.  It must raise 
a reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007).

In determining whether evidence is "new and material," the 
credibility of the evidence in question must be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  But see 
Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not 
require the Secretary [of VA] to consider the patently 
incredible to be credible").

Evidence received since the May 1996 denial consists of: 
private medical records, VA treatment records, and lay 
statements from the appellant.

All of this additional evidence is new in the sense that it 
has not been submitted to VA before and, thus, never 
considered.  And the medical evidence dated in November 1995 
from Dr. J.P., a private physician, is also material because 
it relates to an unestablished fact necessary to substantiate 
this claim.  38 C.F.R. § 3.156(a).  Specifically, the 
November 1995 medical report describes the events that took 
place on the day of the veteran's death and gives a medical 
opinion as to the cause of the veteran's death.  See Hodge v. 
West, 155 F.3d 1356, 1363 (Fed. Cir. 1998) (holding that new 
evidence could be sufficient to reopen a claim if it could 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it would not be enough to convince the Board to 
grant a claim).  As also indicated in Evans v. Brown, 9 
Vet. App. 273, 284 (1996), the newly presented evidence need 
not be probative of all the elements required to award the 
claim, but it must be probative as to each element that was a 
specified basis for the last disallowance.  Since there is 
new and material evidence, the claim is reopened.  38 
U.S.C.A. § 5108.  It now must be readjudicated on the 
underlying merits, i.e., on a de novo basis.



III.  Service Connection for the Cause of the Veteran's Death

According to applicable laws and regulations, service 
connection for the cause of a veteran's death requires 
evidence that a service-connected disability was the 
principal or contributory cause of death.  38 U.S.C.A. § 1310 
(West 2002); 38 C.F.R. § 3.312(a) (2007).  A 
service-connected disability will be considered the principal 
(primary) cause of death when such disability, singly or 
jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b) (2007).  A service-connected 
disability will be considered a contributory cause of death 
when such disability contributed substantially, or combined 
to cause death--e.g., when a causal (not just a casual) 
connection is shown.  38 C.F.R. § 3.312(c) (2007).  

Generally, minor service-connected disabilities, particularly 
those of a static nature or those not materially affecting a 
vital organ (e.g., those disabilities affecting muscular or 
skeletal functions), are not held to have contributed to a 
death that is primarily due to unrelated disability.  
Service-connected diseases or injuries affecting vital organs 
should receive careful consideration as a contributory cause 
of death, the primary cause being unrelated, from the 
viewpoint of whether there were resulting debilitating 
effects and general impairment of health to an extent that 
would render the person materially less capable of resisting 
the effects of other diseases or injury primarily causing 
death.  38 C.F.R. § 3.312(c)(2), (3) (2007).  
There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a 
service-connected condition accelerated death unless such 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4) 
(2007).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Arteriosclerosis and brain tumors will be presumed to have 
been incurred in service if manifested to a compensable 
degree of at least 10 percent within one year after service.  
This presumption, however, is rebuttable by probative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 U.S.C.A. §§ 3.307, 3.309.

So service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the veteran had a 
disorder that was chronic in service or, if not chronic, that 
was seen in service with continuity of symptomatology 
demonstrated subsequent to service.  38 C.F.R. § 3.303(b); 
Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Evidence 
that relates the current disorder to service must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495-97.  For the showing of chronic disease in service, there 
is a required combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).  

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant. 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102.

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, No. 04-0534 (Vet. App. June 15, 2007). 

According to the certificate of death, the veteran died in 
November 1995 at the age of 60 years as a result of coronary 
occlusion due to coronary arteriosclerosis and general 
arteriosclerosis.  The appellant contends that the veteran 
was exposed to Agent Orange, while serving in the military in 
the Republic of Vietnam, and that these exposures created a 
brain tumor in the veteran, which eventually led to his 
death.  

Diseases associated with exposure to certain herbicide agents 
used in support of military operations in the Republic of 
Vietnam during the Vietnam era will be considered to have 
been incurred in service.  38 U.S.C.A. § 1116(a)(1); 
38 C.F.R. 
§ 3.307(a)(6).  The following diseases are associated with 
herbicide exposure for the purposes of the presumption:  
chloracne or other acneform disease consistent with 
chloracne, Type II diabetes mellitus, Hodgkin's disease, 
chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea), and certain soft-
tissue sarcomas.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 
3.309(e).  However, this presumption does not apply to the 
veteran because coronary occlusion, coronary 
arteriosclerosis, general arteriosclerosis, and brain tumor 
are not one of the diseases associated with herbicide 
exposure.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).  
And there is no medical evidence, either, directly linking 
the veteran's coronary occlusion, coronary arteriosclerosis, 
general arteriosclerosis, and brain tumor to exposure to 
toxic herbicides (e.g., the dioxin in Agent Orange).  
See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (where the 
Federal Circuit Court determined that the Veterans' Dioxin 
and Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 
2727-29 (1984), does not preclude establishing entitlement to 
service connection with proof of actual direct causation, 
even when the veteran does not have one of the listed 
presumptive conditions).

Furthermore, available SMRs do not show evidence of 
complaints of, or treatment for, or findings of coronary 
occlusion due to coronary arteriosclerosis and general 
arteriosclerosis, or a brain tumor during active military 
service. 

The record does not contain evidence of the veteran 
complaining of symptoms or seeking medical treatment for his 
coronary occlusion due to coronary arteriosclerosis and 
general arteriosclerosis or his brain tumor until 1987.  That 
was almost 15 years after his military service ended in July 
1973.  This intervening lapse of so many years between his 
separation from military service and the first documented 
manifestation of these disabilities is probative evidence 
against the appellant's claim.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000).  

The medical evidence of record, as a whole, does not 
corroborate the appellant's lay assertions that the veteran's 
active military experience, including his purported exposure 
to Agent Orange, caused his eventual death from coronary 
occlusion due to coronary arteriosclerosis and general 
arteriosclerosis.  There are no medical opinions by doctors 
who examined the veteran in the outpatient clinic at the VA 
Medical Center (VAMC) or by any private doctor that 
attributed his current coronary occlusion due to coronary 
arteriosclerosis and general arteriosclerosis, or his brain 
tumor, to his active military service.  At best, the record 
contains a medical opinion from Dr. J.P, the physician who 
cared for the veteran on the day of his death.  Dr. J.P. 
determined that the veteran died from respiratory failure, 
possibly due to aspiration pneumonia and also septic shock.  
Dr. J.P. did note that the veteran, at the time of his death, 
had a brain tumor and brain stem infarct.  The appellant did 
not submit any medical opinions to contradict this medical 
opinion.

Additionally, the veteran's coronary arteriosclerosis, 
general arteriosclerosis, and brain tumor are not subject to 
presumptive service connection, since they did not initially 
manifest within one year after the veteran's military service 
ended in July 1973.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.

While the appellant is competent, even as a layman and as the 
surviving spouse, to attest to the veteran's experiencing 
pain and other symptoms, she does not have the necessary 
medical training and/or expertise to give a probative opinion 
on the cause of his death - and, in particular, where his 
death was traceable back to his military service.  This is a 
medical determination.  See Espiritu v. Derwinski, 2 Vet. 
App. 494 (1992).   

In summary, as noted above, the veteran was not service-
connected for any disabilities during his life.  In addition, 
the Board finds that the probative evidence of record does 
not show that a disability incurred in or aggravated by 
service either caused or contributed substantially or 
materially to the veteran's death.  Therefore, service 
connection for the cause of the veteran's death must be 
denied.  The benefit-of-the-doubt rule does not apply, and 
the appellant's claim must be denied.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  See also Alemany v. Brown, 9 Vet. App. 
518, 519 (1996).  


ORDER

The claim of entitlement to service connection for the cause 
of the veteran's death is reopened, and to this extent only, 
the appeal is granted.

Service connection for the cause of the veteran's death is 
denied.


____________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


